

116 HR 1475 IH: Letting Outdoor Tourism Thrive for Every Recreation Yearly Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1475IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Stauber (for himself, Mr. LaHood, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo create a publicly available lottery system for permits for the use of motorized or nonmotorized
			 boats in the Boundary Waters Canoe Area Wilderness, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Letting Outdoor Tourism Thrive for Every Recreation Yearly Act or the LOTTERY Act. 2.FindingsCongress finds the following:
 (1)Before the 2019 season, outfitters, cooperators, and visitors used a lottery system to obtain permits for the use of motorized or nonmotorized boats in the Boundary Waters Canoe Area Wilderness.
 (2)The lottery system described in paragraph (1) was publicly available on a recreational website of the Federal Government.
 (3)The lottery system described in paragraph (1) is widely supported and accepted by cooperators. (4)With respect to the 2019 season, the Forest Service changed the lottery system to obtain permits for the use of motorized or nonmotorized boats in the Boundary Waters Canoe Area Wilderness.
 (5)The system described in paragraph (4) was not effective or successful. (6)The Boundary Waters Canoe Area Wilderness is an international destination for boating and outdoor recreation, boasts world class fishing, camping, and excursion opportunities, and is a tremendous asset to the local economies in the region.
 3.Permits in the Boundary Waters Canoe Area WildernessBeginning January 1, 2020, the Secretary of Agriculture shall— (1)carry out a lottery system to issue permits for the use of motorized or nonmotorized boats in the Boundary Waters Canoe Area Wilderness established under Public Law 95–495 (92 Stat. 1648); and
 (2)make such lottery system publicly available on a recreation website of the Federal Government. 